Exhibit 10.2

AMENDMENT TO TWO-YEAR CHANGE OF CONTROL AGREEMENT

with CURTIS R. KOLLAR

THIS AMENDMENT (this “Amendment”), effective as of December 15, 2015, by and
between CharterBank, a federally-chartered savings bank (the “Bank”), Charter
Financial Corporation, a Maryland corporation and successor to Charter Financial
Corporation, a federally-chartered corporation (the “Company”), and Curtis R.
Kollar (the “Officer”), amends that certain Two-Year Change of Control
Agreement, dated as of December 23, 2009, by and between the Bank, the Company
and the Officer (the “Change of Control Agreement”).

In consideration of the mutual covenants contained herein and the continued
employment of the Officer by the Bank, the parties agree as follows:

1. The Change of Control Agreement is hereby amended by deleting the
Section 6(b)(i) and replacing it with the following:

“(i) The Bank shall make a lump sum payment to the Officer an amount (net of
applicable taxes and withholdings), equal to the monthly cost to provide group
medical, dental, vision and/or prescription drug plan benefits sponsored by the
Bank and maintained by the Officer as of the date of the Officer’s termination
of employment, multiplied by 24. For purposes of this Section, the cost of such
benefits will be calculated based on the “applicable premium” determined in
accordance with Code Section 4980B(f)(4) and the regulations issued thereunder
(less the 2% administrative fee) for the year in which the termination of
employment occurs.”

2. The Change of Control Agreement is hereby amended by deleting Section 19(a)
(and renumbering the remaining subsections accordingly).

3. The Change of Control Agreement is hereby amended by adding the following
provision as a new Section 20 (and renumbering the current Section 20
accordingly):

“20. Mandatory Reduction of Payments in Certain Events.

(a) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Officer (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then, prior to the making of any Payments to the Officer, a
calculation shall be made comparing (i) the net after-tax benefit to the Officer
of the Payments after payment by the Officer of the Excise Tax, to (ii) the



--------------------------------------------------------------------------------

net after-tax benefit to the Officer if the Payments had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”). For purposes of this
Section 20, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. For purposes of this Section 20, the “Parachute
Value” of a Payment means the present value as of the date of the Change of
Control of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2) of the Code, as determined by the Determination Firm
(as defined below) for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

(b) All determinations required to be made under this Section 20, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Officer (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Officer within 15
business days after the receipt of notice from the Officer that a Payment is due
to be made, or such earlier time as is requested by the Company. All fees and
expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Officer. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Officer was entitled to, but
did not receive pursuant to Section 20(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Officer but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.

(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 20 shall be
of no further force or effect.”

4. As amended hereby, the Change of Control Agreement shall be and remain in
full force and effect.

(signatures on following page)

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

CHARTERBANK By:  

 

  Robert L. Johnson   Chief Executive Officer CHARTER FINANCIAL CORPORATION By:
 

 

  Robert L. Johnson   Chief Executive Officer and President

 

OFFICER

 

Curtis R. Kollar

 

- 3 -